DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 2, 6, 23, 28, 45, 47, 49, 51 have been amended; Claims 3, 4, 8, 9, 11 – 22, 25, 26, 30, 31, 33 - 44 have been cancelled;  Claims 1, 2, 5 - 7, 10, 23, 24, 27 - 29, 32, 45 - 52 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5 - 7, 10, 23, 24, 27 - 29, 32, 45 - 52 have been considered but are moot in light of the heavy amendments to the claims and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5 - 7, 10, 23, 24, 27 - 29, 32, 45 – 52 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20150043490 A1) in view of Park et al. (US 20150319800 A1).

Regarding claim 1, Wu discloses a method (Wu, FIG. 4) for performing a random access procedure by a user equipment (UE) (Wu, FIG. 4, UE) connected to a first base Wu, FIG. 4, ENB1/Cell1) and a second BS (Wu, FIG. 4, ENB2/Cell2) in a wireless network (Wu, [0023] a method of RNTI allocation in dual connectivity for a communication device in a wireless communication system), the method comprising: 
performing a random access (RA) procedure on a primary cell (PCell) of the first BS (Wu, [0030] the communication device connects to the first base station and uses a first RNTI to communicate with the first base station); 
performing an RA procedure on at least one secondary cell (SCell) in a secondary cell group (SCG) of the second BS (Wu, [0032] the UE transmits a random access preamble in random access channel (RACH) resource location to the eNB2); 
determining whether the RA procedure on the at least one SCell succeeds (Wu, [0032] the UE receives a random access response from the eNB2; [0046] the UE may detect radio link failure (RLF) on the cell2), and transmitting, to the second BS, uplink data, when the RA procedure on the at least one SCell succeed (Wu, [0032] the UE decodes the PDCCH/EPDCCH with CRC scrambled by C-RNTI2 and uses downlink assignment contained in the PDCCH/EPDCCH for receiving data or uplink grant contained in the PDCCH/EPDCCH for transmitting data), and 
transmitting to the first BS, information on radio link failure (RLF) for the SCG (Wu, [0050] after the UE detects the RLF, the UE transmits a first RRC message to the eNB1), 
wherein performing the RA procedure on the at least one SCell in the SCG of the second BS comprises: transmitting, to one of the at least one SCell, an RA preamble on Wu, [0032] the random access preamble is assigned by the eNB2 and the assignment is contained in the RRC message or in a RA preamble assignment message/PDCCH order, sent by the eNB2); 
receiving, from the one of the at least one SCell, a random access response (RAR) message (Wu, [0032] If the random access response includes a random access preamble identifier corresponding to the random access preamble, the UE completes the non-contention based random access procedure); and 
setting a first cell radio network temporary identifier (C-RNTI) to a value of a temporary C-RNTI included the RAR message (Wu, [0032] the UE may simultaneously monitor PDCCH/Enhanced PDCCH (EPDCCH) transmitted from the eNB1 with C-RNTI1 and PDCCH/EPDCCH transmitted from the eNB2 with C-RNTI2); 
wherein determining whether the RA procedure on the at least one SCell succeeds comprises determining when the RLF for the SCG is detected (Wu, [0034] The UE receives a random access response from the eNB2 in response to the random access preamble, wherein the random access response contains an uplink grant and a random access preamble identifier which corresponds to the selected random access preamble),
wherein the first BS is Informed of Information associated with the RLF, based on whether the RLF is detected on the at least one SCELL or a radio link control (RLC) error associated with the SCG (Wu, [0049] after the UE detects the RLF, the UE transmits a first RRC message indicating the RLF to the eNB2 via the eNB1), and Wu, [0050] the eNB 1 then sends a remove cell request or a remove cell indication to the eNB2), 
wherein the first C--RNTI is different from a second C-RNTI allocated to the UE by the first BS (Wu, [0044] the UE performs the non-contention based random access procedure to directly get the second C-RNTI in a random access response of the non-contention based random access procedure from the second base station, so as to avoid C-RNTI collision in dual connectivity), and 
wherein the RA procedure on the at least one SCell configured with PUCCH resources is initiated by the UE (Wu, [0034] the UE transmits a random access preamble in RACH resource location to the eNB2, wherein the random access preamble is selected by the UE from a set of preambles).
Wu does not expressly disclose the RLF is sent when the RA procedure on the at least one SCell fails.
Park et al., for example discloses the RLF is sent when the RA procedure on the at least one SCell fails (Park et al., [0249] the UE may further transmit an indication indicating that the RA problem occurred, which means that transmission of the RA preamble has failed, to the first node).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the RLF is sent when the RA procedure on the at least one SCell fails as taught by Park et al. with the system of Wu in order to allow for a problem identifier identifying the RA problem (Park et al., [0249]).

 et al. discloses the RA procedure on the at least one SCell is initiated when downlink data or uplink data arrives upon receiving a radio resource control (RRC) connection message for the modification of the SCG or when the UE receives an instruction for the modification of the SCG (Wu, [0034] the eNB1 or the eNB2 generates and transmits a RRC message / RRCConnectionReconfiguration for configuring the cell2 of the eNB2 to the UE after receiving the cell addition response).

Regarding claim 5, Wu – Park et al. discloses receiving, from an activate SCell other than the at least one SCell, a physical downlink control channel (PDCCH) order Including the RA preamble (Wu, [0032] If the random access response includes a random access preamble identifier corresponding to the random access preamble, the UE completes the non-contention based random access procedure), 
wherein the RAR message further comprises timing advance information (Wu, [0032] the UE applies a timing advance command included in the random access response for uplink time alignment with the eNB2).

Regarding claim 6, Wu discloses a user equipment (UE) (Wu, FIG. 4, UE) for performing a random access procedure in a wireless network (Wu, [0023] a method of RNTI allocation in dual connectivity for a communication device in a wireless communication system), wherein the UE is connected to a first base station (BS) (Wu, FIG. 4, ENB1/Cell1) and a second BS (Wu, FIG. 4, ENB2/Cell2), the UE comprising: 
Wu, FIG. 2, processing means 200) configured to: 
perform a random access (RA) procedure on a primary cell (PCell) of the first BS (Wu, [0030] the communication device connects to the first base station and uses a first RNTI to communicate with the first base station); 
perform an RA procedure on at least one secondary cell (SCell) from among a plurality of secondary cells in a secondary cell group (SCG) of the second BS (Wu, [0032] the UE transmits a random access preamble in random access channel (RACH) resource location to the eNB2), 
determine whether the RA procedure on at least one SCell succeeds (Wu, [0032] the UE receives a random access response from the eNB2; [0046] the UE may detect radio link failure (RLF) on the cell2); and transmit, to the second BS, uplink data, in case that the RA procedure on the at least, one SCell succeeds (Wu, [0032] the UE decodes the PDCCH/EPDCCH with CRC scrambled by C-RNTI2 and uses downlink assignment contained in the PDCCH/EPDCCH for receiving data or uplink grant contained in the PDCCH/EPDCCH for transmitting data), and transmit, to the first BS, information on radio link failure (RLF) for the SCG (Wu, [0050] after the UE detects the RLF, the UE transmits a first RRC message to the eNB1), wherein the at least one processor is configured to: 
transmit, to the at least one SCell, an RA preamble on a physical random access channel (PRA.CH) upon a modification of the SCG (Wu, [0032] the random access preamble is assigned by the eNB2 and the assignment is contained in the RRC message or in a RA preamble assignment message/PDCCH order, sent by the eNB2), and 
Wu, [0032] If the random access response includes a random access preamble identifier corresponding to the random access preamble, the UE completes the non-contention based random access procedure) and set a first cell radio network temporary identifier (C-RNTI) to a value of a temporary C-RNTI included the RAR message (Wu, [0032] the UE may simultaneously monitor PDCCH/Enhanced PDCCH (EPDCCH) transmitted from the eNB1 with C-RNTI1 and PDCCH/EPDCCH transmitted from the eNB2 with C-RNTI2), 
wherein the at least one processor is configured to determine when the RLF for the SCG is detected (Wu, [0034] The UE receives a random access response from the eNB2 in response to the random access preamble, wherein the random access response contains an uplink grant and a random access preamble identifier which corresponds to the selected random access preamble), 
wherein the first BS is informed of information associated with the RLF, based on whether the RLF is detected on the at least one SCELL or a radio link control error associated with the SCG (Wu, [0049] after the UE detects the RLF, the UE transmits a first RRC message indicating the RLF to the eNB2 via the eNB1) and controlled such that a re-establishment procedure is not triggered based on the RLF (Wu, [0050] the eNB 1 then sends a remove cell request or a remove cell indication to the eNB2), 
wherein the first C-RNTI is different from a second C-RNTI allocated to the UE by the first BS (Wu, [0044] the UE performs the non-contention based random access procedure to directly get the second C-RNTI in a random access response of the non-contention based random access procedure from the second base station, so as to avoid C-RNTI collision in dual connectivity), and 
wherein the RA procedure on the at least one SCell configured with PUCCH resources is initiated by the UE (Wu, [0034] the UE transmits a random access preamble in RACH resource location to the eNB2, wherein the random access preamble is selected by the UE from a set of preambles).
Wu does not expressly disclose the RLF is sent in a case that the RA procedure on the at least one SCell fails.
Park et al., for example discloses the RLF is sent in a case that the RA procedure on the at least one SCell fails (Park et al., [0249] the UE may further transmit an indication indicating that the RA problem occurred, which means that transmission of the RA preamble has failed, to the first node).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the RLF is sent in a case that the RA procedure on the at least one SCell fails as taught by Park et al. with the system of Wu in order to allow for a problem identifier identifying the RA problem (Park et al., [0249]).

Regarding claim 7, Wu – Park et al. discloses the at least one processor is further configured to initiate the RA procedure on the at least one SCell when downlink data or uplink data arrives upon receiving a radio resource control (RRC) connection message for the modification of the SCG or when the UE receives an instruction for the modification of the SCG (Wu, [0034] the eNB1 or the eNB2 generates and transmits a RRC message/RRCConnectionReconfiguration for configuring the cell2 of the eNB2 to the UE after receiving the cell addition response).

Regarding claim 10, Wu – Park et al. discloses receive, from an activated SCell other than the at least one SCell, a physical downlink control channel (PDCCH) order including the RA preamble (Wu, [0032] If the random access response includes a random access preamble identifier corresponding to the random access preamble, the UE completes the non-contention based random access procedure), and 
wherein the RAR message further comprises timing advance information (Wu, [0032] the UE applies a timing advance command included in the random access response for uplink time alignment with the eNB2).

Regarding claim 23, Wu discloses a method (Wu, FIG. 4) for performing a random access procedure, by a second base station (BS) (Wu, FIG. 4, ENB2/Cell2) in a wireless network (Wu, [0023] a method of RNTI allocation in dual connectivity for a communication device in a wireless communication system), wherein a user equipment (UE) (Wu, FIG. 4, UE) is connected to a first BS (Wu, FIG. 4, ENB1/Cell1) and the second BS, the method comprising: 
performing a random access (RA) procedure on at least one secondary cell (SCell) in a secondary cell group (SCG) of the second BS (Wu, [0032] the UE transmits a random access preamble in random access channel (RACH) resource location to the eNB2); and 
Wu, [0032] the UE decodes the PDCCH/EPDCCH with CRC scrambled by C-RNTI2 and uses downlink assignment contained in the PDCCH/EPDCCH for receiving data or uplink grant contained in the PDCCH/EPDCCH for transmitting data), 
wherein performing the RA procedure on the at least, one SCell in the SCG of the second BS comprises, if the RA procedure on the at least one SCell succeeds (Wu, [0032] the UE receives a random access response from the eNB2; [0046] the UE may detect radio link failure (RLF) on the cell2): 
receiving, from the UE, an RA preamble on a physical random access channel (PRACH) (Wu, [0032] the random access preamble is assigned by the eNB2 and the assignment is contained in the RRC message or in a RA preamble assignment message/PDCCH order, sent by the eNB2); and 
transmitting, to the UE, a random access response (RAR) message (Wu, [0032] If the random access response includes a random access preamble identifier corresponding to the random access preamble, the UE completes the non-contention based random access procedure), 
wherein an RA procedure on a primary cell (PCell) of the first BS is performed (Wu, [0030] the communication device connects to the first base station and uses a first RNTI to communicate with the first base station), wherein performing the RA procedure on the at least one SCell in the SCG of the second BS comprises receiving, from the UE, information on radio link failure (RLF) (Wu, [0050] after the UE detects the RLF, the UE transmits a first RRC message to the eNB1), 
Wu, [0049] after the UE detects the RLF, the UE transmits a first RRC message indicating the RLF to the eNB2 via the eNB1) and controlled such that a re-establishment procedure is not triggered based on the RLF (Wu, [0050] the eNB 1 then sends a remove cell request or a remove cell indication to the eNB2), 
wherein the RA procedure on the at least one SCell configured with PUCCH resources is initiated by the UE (Wu, [0034] the UE transmits a random access preamble in RACH resource location to the eNB2, wherein the random access preamble is selected by the UE from a set of preambles),
Wherein a first cell radio network temporary identifier (C-RNTI) is set to a value of a temporary C-RNTI included in the RAR message (Wu, [0032] the UE may simultaneously monitor PDCCH/Enhanced PDCCH (EPDCCH) transmitted from the eNB1 with C-RNTI1 and PDCCH/EPDCCH transmitted from the eNB2 with C-RNTI2), and wherein the first C-RNTI is different from a second C-RNTI allocated to the UE by the first BS (Wu, [0044] the UE performs the non-contention based random access procedure to directly get the second C-RNTI in a random access response of the non-contention based random access procedure from the second base station, so as to avoid C-RNTI collision in dual connectivity).
Wu does not expressly disclose the RLF is sent when the RA procedure on the at least one SCell fails.
et al., for example discloses the RLF is sent when the RA procedure on the at least one SCell fails (Park et al., [0249] the UE may further transmit an indication indicating that the RA problem occurred, which means that transmission of the RA preamble has failed, to the first node).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the RLF is sent when the RA procedure on the at least one SCell fails as taught by Park et al. with the system of Wu in order to allow for a problem identifier identifying the RA problem (Park et al., [0249]).

Regarding claim 24, Wu – Park et al. discloses the RA procedure on the at least one SCell is initiated when downlink data or uplink data arrives upon receiving a radio resource receives an instructions for the modification of the SCG (Wu, [0034] the eNB1 or the eNB2 generates and transmits a RRC message/RRCConnectionReconfiguration for configuring the cell2 of the eNB2 to the UE after receiving the cell addition response).

Regarding claim 27, Wu – Park et al. discloses transmitting, by an activated SCell other than the at least one SCell to the UE, a physical downlink control channel (PDCCH) order including the RA preamble (Wu, [0032] If the random access response includes a random access preamble identifier corresponding to the random access preamble, the UE completes the non-contention based random access procedure), wherein the RAR message further comprises timing advance Wu, [0032] the UE applies a timing advance command included in the random access response for uplink time alignment with the eNB2).

Regarding claim 28, Wu discloses a second base station (BS) (Wu, FIG. 4, ENB2/Cell2) for performing a random access procedure in a wireless network (Wu, [0023] a method of RNTI allocation in dual connectivity for a communication device in a wireless communication system), wherein a user equipment (UE) (Wu, FIG. 4, UE) is connected to a first BS (Wu, FIG. 4, ENB1/Cell1) and the second BS, the second BS comprising:  at least one processor (Wu, FIG. 2, processing means 200) configured to: 
perform a random access (RA) procedure on at least one secondary cell (SCell) in a secondary' cell group (SCG) of the second BS (Wu, [0032] the UE transmits a random access preamble in random access channel (RACH) resource location to the eNB2), and 
receive, from the UE, uplink data, when the RA procedure on the at least one SCell succeeds (Wu, [0032] the UE decodes the PDCCH/EPDCCH with CRC scrambled by C-RNTI2 and uses downlink assignment contained in the PDCCH/EPDCCH for receiving data or uplink grant contained in the PDCCH/EPDCCH for transmitting data), 
wherein the at least one processor is configured to: receive, from the UE, an RA preamble on a physical random access channel (PRACH) (Wu, [0032] the random access preamble is assigned by the eNB2 and the assignment is contained in the RRC message or in a RA preamble assignment message/PDCCH order, sent by the eNB2);
transmit, to the UE, a random access response (RAR) message (Wu, [0032] If the random access response includes a random access preamble identifier corresponding to the random access preamble, the UE completes the non-contention based random access procedure), 
wherein an RA procedure on a primary cell (PCell) of the first BS is performed (Wu, [0030] the communication device connects to the first base station and uses a first RNTI to communicate with the first base station), if the RA procedure on the at least one SCell falls, wherein the at least one processor is configured to: 
receive, from the UE, information on radio link failure (RLF) (Wu, [0050] after the UE detects the RLF, the UE transmits a first RRC message to the eNB1), 
wherein the first BS is informed of information associated with the RLF, based on whether the RLF is detected on the at least one SCELL or a radio link control error associated with the SCG (Wu, [0049] after the UE detects the RLF, the UE transmits a first RRC message indicating the RLF to the eNB2 via the eNB1), and controlled such that a re-establishment procedure is not triggered based on the RLF (Wu, [0050] the eNB 1 then sends a remove cell request or a remove cell indication to the eNB2), 
wherein the RA procedure on the at least one SCell configured with PUCCH resources is initiated by the UE (Wu, [0034] the UE transmits a random access preamble in RACH resource location to the eNB2, wherein the random access preamble is selected by the UE from a set of preambles), 
Wu, [0032] the UE may simultaneously monitor PDCCH/Enhanced PDCCH (EPDCCH) transmitted from the eNB1 with C-RNTI1 and PDCCH/EPDCCH transmitted from the eNB2 with C-RNTI2), and 
wherein the first C-RNTI is different from a second C-RNTI allocated to the UE by the first BS (Wu, [0044] the UE performs the non-contention based random access procedure to directly get the second C-RNTI in a random access response of the non-contention based random access procedure from the second base station, so as to avoid C-RNTI collision in dual connectivity).
Wu does not expressly disclose the RLF is sent when the RA procedure on the at least one SCell fails.
Park et al., for example discloses the RLF is sent when the RA procedure on the at least one SCell fails (Park et al., [0249] the UE may further transmit an indication indicating that the RA problem occurred, which means that transmission of the RA preamble has failed, to the first node).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the RLF is sent when the RA procedure on the at least one SCell fails as taught by Park et al. with the system of Wu in order to allow for a problem identifier identifying the RA problem (Park et al., [0249]).

Regarding claim 29, Wu – Park et al. discloses the RA procedure on the at least one SCell is initiated when downlink data or uplink data arrives upon receiving a radio Wu, [0034] the eNB1 or the eNB2 generates and transmits a RRC message / RRCConnectionReconfiguration for configuring the cell2 of the eNB2 to the UE after receiving the cell addition response).

Regarding claim 32, Wu – Park et al. discloses transmit, by an activate SCell other than the at least, one SCell, to the UE, a physical downlink control channel (PDCCH) order including the RA preamble (Wu, [0032] If the random access response includes a random access preamble identifier corresponding to the random access preamble, the UE completes the non-contention based random access procedure), 
wherein the RAR message further comprises timing advance information (Wu, [0032] the UE applies a timing advance command included in the random access response for uplink time alignment with the eNB2).

Regarding claims 45, 47, 49, 51, Wu – Park et al. discloses the temporary C-RNTI is used to transmit the uplink data to the at least one SCell as a C-RNTI (Wu, [0044] the UE performs the non-contention based random access procedure to directly get the second C-RNTI in a random access response of the non-contention based random access procedure from the second base station, so as to avoid C-RNTI collision in dual connectivity), and 
Wu, [0032] the UE may simultaneously monitor PDCCH/Enhanced PDCCH (EPDCCH) transmitted from the eNB1 with C-RNTI1 and PDCCH/EPDCCH transmitted from the eNB2 with C-RNTI2).

Regarding claim 46, 48, 50, 52, Wu – Park et al. discloses a medium access control (MAC) entity for the PCell and a MAC entity for the at least one SCell are configured in the UE (Park et al., [0063] the MAC entity is setup for each eNB (the MeNB and SeNB)).   The motivation is the same as in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.P./Examiner, Art Unit 2416